DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
The application has been amended as follows:
Abstract. (Currently Amended) An unmanned aerial vehicle  comprises:  a motor  and a propeller assembly connected to the motor comprising: a first structure  fixed to the motor,  having a cylindrical wall defining an inner space,  with a helical slit formed through the cylindrical wall; a second structure comprising a cylinder portion,  a part of which is rotatably positioned in the inner space, and at least one protruding portion  protruding from the outer surface of the cylinder portion to the outside of the cylindrical wall through the helical slit; and a propeller comprising a  rotating blades extending from the cylindrical hub, and at least one rib extending from the cylindrical hub toward the motor, the propeller being configured such that at least a part of the rib detachably engages with the first structure by the at least one protruding portion of the second structure. 
Pg. 10, line 2. (currently amended) and/or a roll motor 197, pitch motor 198.
Pg. 8, lines 18-20. (currently amended) pattern of a bottom by using the camera module, a temperature/humidity sensor  149a to measure temperature and humidity, an illuminance sensor  148 to measure illuminance, and an ultra violet (UV) sensor 149b to measure ultraviolet 
Pg. 17, line 24. (currently amended) embodiment, the guide groove 426 may overlap the helical slit  425 at least 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose all of the features of the independent claim, including a first structure comprising at least one helical slit formed by penetrating through the cylindrical wall, and at least one guide groove configured to allow a propeller to detachably engage therewith; a second structure comprising a cylinder part rotatably positioned at least partially in the inner space, and at least one protrusion protruding from an outer surface of the cylinder part to an outside of the cylindrical wall through the at least one helical slit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647